United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3197
                                     ___________

Catrina Louise Hilburn,               *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the
     v.                               * Western District of Arkansas.
                                      *
Michael J. Astrue,                    * [UNPUBLISHED]
Commissioner of Social Security,      *
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: June 21, 2012
                                 Filed: June 26, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.


      Catrina Louis Hilburn appeals the district court’s1 order affirming the denial
of disability insurance benefits and supplemental security income. Upon careful
consideration of the issues Hilburn raises as bases for reversal, and upon de novo
review of the record, this court agrees with the district court that substantial evidence


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
on the record as a whole supports the Commissioner’s decision. See Perkins v. Astrue,
648 F.3d 892, 897 (8th Cir. 2011). This court affirms. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-